DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13,16-24,28,30,32-35,37-38,41,49-51,67-68,85-86 and 91-92 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. application No. 17/535,635. 
Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims recite a release mechanism as opposed to a gate system that does not recite a release mechanism. It would have been obvious to have included the release mechanism because this would allow the gate to not damage the incoming vehicle that impacts the barrier, while also not damaging the gate system during accidental impact.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13, 16-18, 22-24, 35-38, 68, 85-86, and 91-92 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeLillo (US5884432 hereinafter “DeLillo”).

	With regard to claim 1, DeLillo teaches
A gate for controlling oncoming traffic on a roadway, the gate comprising: 
- an arm (18) movable between an extended position (shown in figure 1) in which the arm (18) extends into a given portion of the roadway (“is used in such applications as parking lots and garages, gated communities, highway toll plazas and the like1”, column 1 lines 15-18) to inform the oncoming traffic that the given portion of the roadway is closed (“a counter-clockwise direction to lower the gate arm”, column 3 lines 7-9) and a retracted position (“rotate in a clockwise direction to raise the gate arm”, column 3 lines 7-9) in which the arm (18) does not extend into the given portion of the roadway; and
 
- a control system (14) comprising an actuator (“electric motor operation”, column 3 lines 9-10) and configured to support the arm (18) and move the arm (18) between the extended position (see figure 1) and the retracted position (raised position), a control system (14) comprising a release mechanism (12) configured to release the arm (18) when the arm (18) is in the extended position (see figure 1) and impacted by a vehicle (“a sufficient force will be imposed on the breakaway assembly 12 to cause it to break away when the gate arm is impacted by a passing vehicle, thereby saving the gate arm itself from serious damage”, column 3 lines 20-24), the release mechanism (12) being configured to release the arm (18) in any one of a plurality of release modes (based on different spots the vehicle impacts the arm 18, the release mechanism performs its function and the arm releases) that are different based on where the arm (18) is impacted by the vehicle.

	With regard to claim 2, DeLillo teaches
wherein the release mechanism (12) is configured such that: a first one of the release modes is at least mainly caused by a bending moment (“the breakable member 38 is constructed to permit some degree of bending before reaching a designated breaking point”, column 5 lines 36-38) at the release mechanism (12); and a second one of the release modes is at least mainly caused by a shear force (when vehicle strikes closer to mechanism 12) at the release mechanism (12).

	With regard to claim 3, DeLillo teaches
wherein the release mechanism (12) is configured such that: the bending moment is sufficient to cause the arm (18) to be released but insufficient to impair (arm bends to some degree but is left undamaged as the release mechanism releases the arm, see column 5 lines 36-38) the control system (14) outside of the release mechanism (12); and the shear force (when vehicle strikes closer to mechanism 12) is sufficient to cause the arm (18) to be released but insufficient to impair (bending moment and shear force releases the arm but does not damage arm, see column 2 lines 20-24) the control system (14) outside of the release mechanism (12).

	With regard to claim 4, DeLillo teaches
wherein: the release mechanism (12) is configured to release the arm (18) in the first one of the release modes (when 18 bends before releasing) when the arm (18) is impacted by the vehicle at a first location (furthest location on arm opposite of mechanism 12) on the arm (18); and the release mechanism (12) is configured to release the arm (18) in the second one of the release modes (when 18 does not bend before releasing) when the arm (18) is impacted by the vehicle at a second location (location on arm closest to mechanism 12) on the arm (18) that is closer to the control system (12) than the first location (furthest location on arm opposite of mechanism 12) on the arm (18).

	With regard to claim 5, DeLillo teaches
wherein: the first location (distal end on arm opposite of mechanism 12) on the arm (18) is located between an intermediate point (middle of arm) of the arm (18) and a distal end (edge of arm opposite mechanism 12) of the arm (18) in a longitudinal direction (see figure 1) of the arm (18); and the second location (location on arm closest to mechanism 12) on the arm (18) is located between the intermediate point (middle of arm) of the arm (18) and a proximal end (edge connected to 12) of the arm (18) in the longitudinal direction (see figure 1) of the arm (18).

	With regard to claim 6, DeLillo teaches
wherein the release mechanism (12) is configured to release the arm (18) by detaching (“sufficient force will be imposed on the breakaway assembly 12 to cause it to break away when the gate arm is impacted by a passing vehicle, thereby saving the gate arm itself from serious damage”, column 3 lines 20-23) the arm (18) from the control system (14).

	With regard to claim 7, DeLillo teaches
wherein the release mechanism (12) is configured to detach the arm (18) from the control system (14) as one piece (38 breaks and arm 18 detaches as one piece).

	With regard to claim 8, DeLillo teaches
wherein the release mechanism (12) is configured to detach the arm (18) from the control system (14) as one piece in front of the vehicle (due to physics, arm 18 will move in direction of vehicle in front of the impact).

	With regard to claim 9, DeLillo teaches 
the control system (14) comprises a support (16) supporting the arm (18) and including the release mechanism (12); and the release mechanism (12) comprises a plurality of supporting members (20, 50) of the support (16) that are movable (20 and 50 move apart from each other when arm 18 releases) relative to one another to release the arm (18).

	With regard to claim 10, DeLillo teaches
the release mechanism (12) is configured to release the arm (18) by detaching the arm (18) from the control system (14); and respective ones of the supporting members (20, 50) are configured to detach from one another to detach the arm (18).

	With regard to claim 11, DeLillo teaches
wherein a first one of the supporting members (20) is a base and a second one of the supporting members (50) is an arm carrier (50, carries arm 18) that carries the arm (18) and is movable relative to the base to release the arm (18).

	With regard to claim 12, DeLillo teaches
wherein the arm carrier (50) is configured to be released with the arm (18) when the releasing mechanism (12) releases the arm (18).

	With regard to claim 13, DeLillo teaches
wherein the arm carrier (50) is configured to be detached from the base (20) when the releasing mechanism releases (12) the arm (18).

	With regard to claim 16, DeLillo teaches
wherein the arm carrier (50) is configured to slidingly move (when hit closest to 12, 50 will slide passed base 20) relative to the base (20) in the second one of the release modes (when arm is hit closest to 12).

	With regard to claim 17, DeLillo teaches
the release mechanism (12) comprises a connection (38) of the arm carrier (50) and the base (20); and the connection (38) of the arm carrier (50) and the base (20) is frangible to break (“breakable member” 38 breaks and allows arm to release) in the first release mode (when hit furthest from 12) and allows the arm carrier (50) to slidingly move relative to the base (20) in the second release mode (when hit closest to arm from 12).

	With regard to claim 18, DeLillo teaches
wherein the connection (38) of the arm carrier (50) and the base (20) comprises a plurality of fasteners (48 on both sides).

	With regard to claim 22, DeLillo teaches
wherein: the base (20) and the arm carrier (50) comprise recesses (46) receiving the fasteners (48); and respective ones of the fasteners (48) are configured to slidingly move out of respective ones of the recesses (46) to release the arm (18).

With regard to claim 23, DeLillo teaches
wherein the fasteners are preloaded in tension (fasteners preloaded in tension when tightened).

With regard to claim 24, DeLillo teaches
wherein the release mechanism (12) comprises a plurality of washers (washers were known in the art to be used with fasteners to engage the fastener) engaging the fasteners to preload the fasteners (34 appear to shown the use of fasteners with bolts).

With regard to claim 35, DeLillo teaches
wherein a third one (left side of 38 see figure 3) of the supporting members and a fourth one (right side of 38 see figure 4) of the supporting members extend transversally to the base (20) and the arm carrier (50).

	With regard to claim 37, DeLillo teaches
wherein the third one (left side of 38 see figure 3) of the supporting members comprises a zone of weakness (52) and the fourth one (right side of 38 see figure 4) of the supporting members comprises a zone of weakness (52).

	With regard to claim 38, DeLillo teaches
wherein the zone of weakness (52) of the third one (left side of 38 see figure 3) of the supporting members comprises a constriction (see constriction in figure 3 of 52) and the zone of weakness (52) of the fourth one (right side of 38 see figure 4) of the supporting members comprises a constriction (see constriction in figure 3 of 52).

With regard to claim 68, DeLillo teaches
wherein the actuator is configured to cause pivoting of the arm between the extended position and the retracted position (“The operating mechanism for the device 10 can be of conventional gear or belt-driven design that is adapted to cause the attachment means 16 to rotate in a clockwise direction to raise the gate arm, or a counter-clockwise direction to lower the gate arm, by electric motor operation that is either automatically actuated or actuated by operator input”, column 3 lines 5-11)

	With regard to claim 85, DeLillo teaches
wherein the release mechanism (12) is configured to release the arm (18) if the vehicle is larger than a pickup truck (when impacted by any vehicle the release mechanism will release the arm).

With regard to claim 86, DeLillo teaches
wherein the arm (18) is unreleased by the release mechanism (12) if the vehicle is no larger than the pickup truck (if vehicle is not large enough to impact arm then the release mechanism will not perform its function).

With regard to claim 91, DeLillo teaches
The rejection made to claims 1 and 2 of this office action read on the claim. 

	With regard to claim 92, DeLillo teaches
The rejection made to claims 1 and 2 of this office action read on the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-21, 28, 30, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over DeLillo in view of Thompson (US7950870 hereinafter “Thompson”).

	With regard to claim 19, DeLillo does not teach
fasteners that are frangible to release the arm.

	However, Thompson teaches a gate (shown in figure 4) with frangible fasteners (“the joiner member is detachably fixed to the deformable energy absorbing members 440 by a frangible connector, such as for example and without limitation, a shear pin, a bolt, or welding”, see column 11 lines 6-9).

	It would have been obvious at the time of filing applicant’s invention to
have modified DeLillo, to have included frangible fasteners because this would allow the gate arm to be restricted less when impacted resulting in less damage to the gate arm.

	With regard to claim 20, Thompson teaches
wherein each fastener (“shear pin” see column 11 lines 6-9) comprises a zone of weakness (shear pins are known in the art to have two or more zones of weakness to perform their function).

	With regard to claim 21, Thompson teaches
wherein the zone of weakness of the fastener (“shear pin” see column 11 lines 6-9) includes a constriction (shear pins are known in the art to have a constriction where dictates the zone of weakness of the pin) of the fastener.

	With regard to claim 28, Thompson teaches
the zone of weakness of the fastener is a first zone of weakness; and the fastener comprises a second zone of weakness spaced from the first zone of weakness (shear pins are known in the art to have two or more zones of weakness to perform their function).

	With regard to claim 30, Thompson teaches
wherein the fastener comprises a third zone of weakness spaced from the first zone of weakness and the second zone of weakness of the fastener (shear pins are known in the art to have two or more zones of weakness to perform their function).

	With regard to claim 32, Thompson teaches
wherein the first zone of weakness, the second zone of weakness and the third zone of weakness of the fastener are configured to buckle (shear pins will buckle slightly before the release mechanism performs its function) the fastener when the release mechanism releases the arm (shear pins are known in the art to have two or more zones of weakness and buckle in order to perform its function)

	With regard to claim 33, Thompson teaches
wherein the zone of weakness of the fastener is a zone of directional weakness (horizontal weakness of the shear pin) of the fastener (shear pin).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over DeLillo in view of Thompson in further view of Sicking (US20200190754 hereinafter “Sicking”).

	With regard to claim 34, Thomson does not teach
wherein the zone of weakness of the fastener includes a constriction of the fastener in only a single direction. 

	However Sicking teaches a barrier where “the bolting or connecting of guardrail post 12 to guardrail beam 22 leads to a strong post axis 50 in a transverse direction that is perpendicular to a longitudinal direction of guardrail beam 22, and a weak post axis 52 in a same direction that guardrail beam 22 extends”, see para [0123]. (when combined with Thompson, the zone of weakness of the fastener at the constriction will only be in one direction)

	It would have been obvious at the time of filing applicant’s invention to
have modified DeLillo, to have a zone of weakness in only a single direction because this allows the gate to better perform its function in the direction of incoming traffic thus resulting in a more efficient system. 
	
Claims 41, 51, and 67 are rejected under 35 U.S.C. 103 as being unpatentable over DeLillo in view of Seguin (US7098807 hereinafter “Seguin”)
	With regard to claim 41, DeLillo does not disclose a roadway with a lane and the arm being longer than a width of the lane

	However, Seguin teaches a gate for a roadway (24) that includes a lane (see figure 1 and 2) and a arm (12+60) that is configured to be longer than a width of the lane (24, see figure 2) in the extended position (see figure 2).

	It would have been obvious at the time of filing applicant’s invention to
have modified DeLillo, to have a gate arm be longer than a width of a lane on the road because it was known in for gate arms to block the width of the lane on a road so vehicles can not enter the intended path on the roadway.

With regard to claim 51, DeLillo not teach 
a visible arrangement supported by the beam.

However, Seguin teaches a arm (12+60) comprising a visible arrangement (modular components extending below top beam portion of 12) 

	It would have been obvious to one ordinary skill in the art at the time of filing of applicant’s invention to have modified DeLillo, to have a visible arrangement because this would allow the gate to better block the intended path while also adding to the visibility of the gate. 

	With regard to claim 67, DeLillo does not teach
the arm is movable horizontally relative to the control system between the extended position and the retracted position.

However Seguin teaches a arm (12+60) that is movable horizontally (see figures 1-2) relative to a control system (14) between the extended position (see figure 2) and the retracted position (see figure 1)

	It would have been obvious to one ordinary skill in the art at the time of filing of applicant’s invention to have modified DeLillo, to the arm move horizontally because this allows the gate to still function in areas where the height of the gate arm will otherwise be restricted when opening.

Claims 49-50 rejected under 35 U.S.C. 103 as being unpatentable over DeLillo in view of 이수행 (KR200370279 hereinafter 이수행)
	With regard to claim 49, DeLillo does not disclose 
wherein a height of a longitudinal part of the arm in the extended position from a surface of the roadway is greater than a height of a passenger car complying with MASH crash- testing.

However, 이수행 teaches a gate (in figure 3 and 4) with arm (30 connected to 32) that is adjustable about 1.5 meters (59 inches) up to 4.5 meters (177 inches) off the ground (see page 3 para 2 of 이수행) for blocking vehicle passage. (examiner notes that the applicant on paragraph [0078] of the specification states that the height of the arm above the ground used “may be at least 55 inches (about 1.4 m), in some cases at least 60 inches (about 1.5 m), in some cases at25 least 65 inches (about 1.65 m), in some cases at least 70 inches (about 1.8 m), in some cases at least 75 inches (about 1.9 m)” and claims given these values they comply with MASH crash-testing height standards for a roadway vehicle.

	It would have been obvious to one ordinary skill in the art at the time of filing of applicant’s invention to have modified DeLillo, to have a gate arm that’s at least 55 inches above the roadway to accommodates large vehicles such as trucks and caravans, allowing the drivers to more easily see the road block ahead from their higher point of view.  

	With regard to claim 50, DeLillo does not disclose 
wherein a height of a longitudinal part of the arm in the extended position from a surface of the roadway is no less than a height of a pickup truck complying with MASH crash- testing.

However, 이수행 teaches a gate (in figure 3 and 4) with arm (30 connected to 32) that is adjustable about 1.5 meters (59 inches) up to 4.5 meters (177 inches) off the ground (see page 3 para 2 of 이수행) for blocking vehicle passage. (examiner notes that the applicant on paragraph [0078] of the specification states that the height of the arm above the ground used “may be at least 55 inches (about 1.4 m), in some cases at least 60 inches (about 1.5 m), in some cases at25 least 65 inches (about 1.65 m), in some cases at least 70 inches (about 1.8 m), in some cases at least 75 inches (about 1.9 m)” and claims given these values they comply with MASH crash-testing height standards for a roadway vehicle.

	It would have been obvious to one ordinary skill in the art at the time of filing of applicant’s invention to have modified DeLillo, to have a gate arm that’s at least 55 inches above the roadway to accommodates large vehicles such as trucks and caravans, allowing the drivers to more easily see the road block ahead from their higher point of view.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ALVAREZ whose telephone number is (571)272-7830. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ALVAREZ/Examiner, Art Unit 3637   

/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637